667 S.E.2d 392 (2008)
SNYDER
v.
The STATE.
No. A06A2225.
Court of Appeals of Georgia.
September 12, 2008.
Brendan Fleming, for appellant.
Daniel J. Craig, District Attorney, Jason R. Troiano, Assistant District Attorney, for appellee.
SMITH, Presiding Judge.
In Snyder v. State, 283 Ga. 211, 657 S.E.2d 834 (2008), the Supreme Court of Georgia reversed the judgment of this court in Snyder v. State, 284 Ga.App. 350, 643 S.E.2d 861 (2007). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Judgment reversed.
RUFFIN, P.J., and PHIPPS, J., concur.